Case 17-51206   Doc 28   Filed 04/04/19 Entered 04/04/19 17:57:58   Desc Main
                           Document     Page 1 of 6
Case 17-51206   Doc 28   Filed 04/04/19 Entered 04/04/19 17:57:58   Desc Main
                           Document     Page 2 of 6
Case 17-51206   Doc 28   Filed 04/04/19 Entered 04/04/19 17:57:58   Desc Main
                           Document     Page 3 of 6
Case 17-51206   Doc 28   Filed 04/04/19 Entered 04/04/19 17:57:58   Desc Main
                           Document     Page 4 of 6
Case 17-51206   Doc 28   Filed 04/04/19 Entered 04/04/19 17:57:58   Desc Main
                           Document     Page 5 of 6
Case 17-51206   Doc 28   Filed 04/04/19 Entered 04/04/19 17:57:58   Desc Main
                           Document     Page 6 of 6
